Citation Nr: 0016667	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-00 186	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left arm/wrist 
disability.

2.  Entitlement to an increased rating for service-connected 
neuropathy of the right ulnar, median and auxiliary nerves, 
status post ulnar nerve transposition with revision and 
carpal tunnel release, currently rated 30 percent disabling.

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1983, and from August 1984 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 and subsequent rating decisions 
by the RO. 

The increase rating and TDIU issues are addressed in the 
Remand section of this decision, hereinbelow.



FINDING OF FACT

The veteran's left cubital tunnel syndrome is shown to have 
begun in service.



CONCLUSION OF LAW

The veteran's left cubital tunnel syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of service connection for a disability of 
the left arm/wrist is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record from a physician who opined 
that the veteran's left cubital tunnel syndrome began in 
service.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.

The veteran contends that his left arm/wrist disability had 
its onset in service.

The veteran's service medical records reveal that he 
sustained an injury to the left shoulder in August 1984.  The 
diagnosis was that of soft tissue injury to the left 
shoulder.  In April 1989, the veteran was involved in a 
motorcycle accident.  He did not complain of any injury to 
the left upper extremity.  In January 1991, an electromyogram 
(EMG) study showed that the veteran had a mild delay of 
conduction velocity of the left ulnar motor nerve across the 
left elbow, and a marginal prolonged latency across the left 
median sensory nerve at the elbow.  

A VA examination was conducted in September 1991.  Left arm 
and shoulder limitation of motion and pain were noted.  

In February 1993, the veteran complained of decreased 
sensation in the left hand.  Mild left carpal tunnel syndrome 
was diagnosed in October 1993.  

In March 1995, the veteran underwent surgery to repair 
entrapment of the left median and ulnar nerve.  

Additional post-service medical records show that an EMG 
performed in November 1995 revealed full bilateral motor 
deficits of the ulnar and median nerves at the elbows and 
wrists.  A Temporary Disability Retirement List (TDRL) 
periodic physical examination was conducted in December 1995.  
The diagnosis was that of persistent bilateral upper 
extremity peripheral neuropathies, including cubital tunnel 
syndromes, carpal tunnel syndromes and ulnar tunnel 
syndromes.

Pat L. Aulicino, M.D., opined, in a June 1996 letter, that 
the veteran's EMG performed in service in January 1991 was 
compatible with the veteran's current left cubital tunnel 
syndrome.  

A VA examination was conducted in August 1996.  The veteran 
complained of left arm and hand pain.  The diagnosis was that 
of left median neuropathy in 1993.  The examiner did not 
think that the condition was due to service in that the 
veteran's service medical records did not show such a 
condition .  

A VA examination was conducted in February 1998.  Bilateral 
carpal tunnel release with residuals was diagnosed.  

The Board notes that the examiner who performed the August 
1996 VA examination opined that the veteran's left arm/wrist 
disorder did not have its onset in service by noting that the 
first notation of such a disability was in 1993.  The Board, 
however, places greater probative weight on the opinion of 
Dr. Aulicino who linked the veteran's current cubital tunnel 
syndrome to service by noting the positive findings of an 
inservice EMG study.  The Board also notes that the veteran 
complained of left arm and shoulder limitation of motion and 
pain during a September 1991 VA examination.  Therefore, 
service connection for left cubital tunnel syndrome is 
granted.  


ORDER

Service connection for left cubital tunnel syndrome is 
granted.


REMAND

The examinations currently of record fail to address whether 
the veteran's service-connected right arm disability warrants 
compensation for functional loss due to pain or weakness, 
fatigability, incoordination or pain on movement of a joint.  
As such, the RO must address the applicability of 38 C.F.R. § 
4.40 (1999) regarding functional loss due to pain and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

It is essential that the examinations on which ratings are 
based adequately portray the anatomical damage and the 
functional loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  

The veteran's appeal for a total compensation rating based on 
individual unemployability is inextricably intertwined with 
these claims, inasmuch as the veteran's left cubital tunnel 
syndrome is now service connected, and an increased rating 
for the service-connected right arm disability could also 
affect the outcome of the total rating claim.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any condition of the 
right upper extremity.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and extent of the service-
connected neuropathy of the right ulnar, 
median and auxiliary nerves.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  The examination report should 
reflect review of pertinent material in 
the claims folder, including the medical 
records noted hereinabove.

The examiner should report detailed 
findings and describe fully the extent to 
which the service-connected neuropathy of 
the right ulnar, median and auxiliary 
nerves causes functional limitation, to 
include objective evidence of limitation 
of motion due to pain; and to make 
specific findings as to whether there is 
any evidence of swelling, deformity or 
atrophy. The degree of paralysis of the 
any involved nerve should be determined.  
A complete rationale for all opinions 
expressed must be provided in this 
regard.

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim 
for an increased rating for the service-
connected right arm disability and total 
compensation rating based on individual 
unemployability.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals


 



